DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 an103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 19-24, 26-28, 30, 31, 33, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0325606), hereinafter referred to as Kim, in view of Sambandan et al. (US 2018/0280559), hereinafter referred to as Sambandan, Burnett (US 9,205,169), hereinafter referred to as Burnett, and Ohya et al. (US 2003/0046947), hereinafter referred to as Ohya, Nalette et al. (US 9,061,243), hereinafter referred to as Nalette and Murakami et al. (US 2009/0267270), hereinafter referred to as Murakami .

Regarding claim 1, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated),
a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the lower surface of the catalyst part is exposed to a minimum intensity of at least 2/3Pmax (Pmax occurs at the closest distance, normal to, the light source);
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a horizontal length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such that satisfaction of L is equal to that length *tan(theta/2) wherein theta is an angle that makes the statement true) *tan(theta/2) (angle theta which makes the statement L=a length of the lower surface*tan(theta/2)), wherein theta is an angle (an angle between dotted lines extending from the light source part in Fig. 3 and labeled first length L) at which the light from the light source hits the catalyst part.
wherein the case is formed so that an amount of light intensity (intensity coming from the light source during operation) is applied to every portion of the lower surface of the catalyst part in order to irradiate the entire lower surface.

    PNG
    media_image1.png
    422
    866
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 3 of Kim.

Kim teaches wherein the lower surface of the catalyst part is in the shape of a rectangle, however does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the shape of the lower surface of the catalyst part to be a square as a matter of choice since no unpredictable results would occur. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the understanding of one of ordinary skill in the art at the time of the Applicant’s effectively filed invention, whereby, as already discussed in claim 1, the first spacing distance L is a result effective variable, and likewise is a threshold intensity for the photocatalytic reaction to occur which is based at least in part, by wavelength, catalytic material, therefore establishing a minimum intensity threshold of 2/3Pmax across the entire lower surface area of the catalyst part would have provided the predictable result of effectively completing a photocatalytic reaction and thereby increasing the efficiency of the system.

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a horizontal length of the catalyst part * tan (theta/2), wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4), and discloses that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).


    PNG
    media_image2.png
    562
    798
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 4 of Burnett.


Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17), formed of titanium oxide (see paragraph 00059, “a photocatalyst 7a such as a titanium oxide 17g which is activated by ultraviolet rays”), as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst, as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst, determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irrradiates on to the catalyst part has been shown to be a result effective variable in that changing the angle is directly proportional to the first spacing distance L and the intensity of light that strikes the catalyst part for optimization of catalytic reaction and space taken up by the catalyst device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the first spacing distance L to be equal to a horizontal length of the catalyst part x Tan(theta/2) in order to get a desired minimum intensity for activating the catalyst over the entire lower surface (annotated Figure 1 by the Examiner), as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Kim does not teach wherein the catalyst part comprises nano-encapsulated titanium oxide and has an air porosity kept at 80% or more.

Ooya taught everything discussed above in claim 1, including wherein the photocatalyst is titanium oxide (paragraph 0059, “a photocatalyst 7a such as titanium oxide 17g which is activated by ultraviolet rays”)

Nalette teaches a catalyst (Fig. 1, catalyst 20 comprising titania 22 and platinum 28 as well as pores), Fig. 1) used in an air conditioner (Fig. 3, portable unit 160 including housing 164 and air conditioning passage 148; see column 4 lines 1-2) comprising titania (also known as titanium(IV) oxide and titanium dioxide), which is encapsulated (interpreted as “enclosed by a protective coating or membrane” according to thefreedictionary.com)  with platinum (Fig. 1, 28; see column 2, lines 9-13, “As shown, platinum metal 28 is deposited on the titania support particle 22”), wherein the platinum is used to enhance the catalytic activity of the titania (column 2, lines 20-25, “The %Pt and the SA of the titania support particles are selected to enhance the catalytic activity of the catalyst 20”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the catalyst part taught by Kim, as modified, to comprise titanium oxide encapsulated in platinum with a desired porosity, as taught by Nalette, in order to provide the predictable result of enhancing the catalytic activity of the catalyst part.

Noted is that Nalette teaches wherein the catalyst part (20) includes pores linked to one another to form a pore network (column 2, lines 1-3, “However, in some embodiments, a portion of the pores 26 may extend into the interior of the titania support partical 22 and form a pore network with other pores 26”) wherein the pore volume (column 2, lines 39-40, “PV”) is considered in the form of a ratio of the percentage of platinum to the pore volume to be between 7.5and 100% Pt g/cm, to enhance the catalystic activity of the catalyst (column 2, lines 39-50 and 56-61). Therefore, the air porosity of the catalyst part is considered a result effective variable in that changing the air porosity directly effects the surface area of the catalyst part exposed to the air to be deodorized, as well as the surface area of the catalyst part exposed to the light source, and produces no unpredictable result and therefore cannot be considered critical. 
Accordingly, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have optimized, by routine experimentation, the air porosity, of the catalyst part, to be 80% or greater, in order to obtain the desired balance between the ratio of platinum to air porosity volume and predictable result of enhanced catalystic activity, as taught by Nalette. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Murakami teaches wherein titanium oxide is a known photocatalytic material which has an optimized size of 5 nm to 50 nm for manufacturing and photocatalytic activity (paragraph 0091, “The average particle diameter of the titanium oxide microparticles is preferably from 5 to 50 nm, and more preferably from 7 to 35 nm.  Titanium oxide microparticles with an average particle diameter less than 5 nm are difficult to manufacture, and titanium oxide microparticles with an average particle diameter exceeding 50 nm exhibit poor photocatalytic activity.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, as modified, such that the titanium oxide which is encapsulated is on the nano-scale, between 5 nm to 50 nm as taught by Murakami in order to provide the predictable result of improving manufacturing ability while maximizing photocatalytic activity.

Regarding claim 11, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the lower surface of the catalyst part is exposed to a minimum intensity of at least 2/3Pmax (Pmax occurs at the closest distance, normal to, the light source);
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a horizontal length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such that satisfaction of L is equal to that length *tan(theta/2) wherein theta is an angle that makes the statement true) *tan(theta/2) (angle theta which makes the statement L=a length of the lower surface*tan(theta/2)), wherein theta is an angle (an angle between dotted lines extending from the light source part in Fig. 3 and labeled first length L) at which the light from the light source hits the catalyst part.
wherein the light source part selectively (when power is applied and not applied to the light source part, such as when the vehicle is off and on) uses ultraviolet ray (see paragraph 0042, lines 1-5, “The LED 121 serves to irradiate UVA (Ultra Violet-A) light or UVC (Ultra Violet-C) light having a wavelength of 400 nm or under”) having a first wavelength (inherent wavelength of types UV-A and UV-C)

Kim teaches wherein the lower surface of the catalyst part is in the shape of a rectangle, however does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the shape of the lower surface of the catalyst part to be a square as a matter of choice since no unpredictable results would occur. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the understanding of one of ordinary skill in the art at the time of the Applicant’s effectively filed invention, whereby, as already discussed in claim 1, the first spacing distance L is a result effective variable, and likewise is a threshold intensity for the photocatalytic reaction to occur which is based at least in part, by wavelength, catalytic material, therefore establishing a minimum intensity threshold of 2/3Pmax across the entire lower surface area of the catalyst part would have provided the predictable result of effectively completing a photocatalytic reaction and thereby increasing the efficiency of the system.

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17), formed of titanium oxide (see paragraph 00059, “a photocatalyst 7a such as a titanium oxide 17g which is activated by ultraviolet rays”), as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst, as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst, determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irrradiates on to the catalyst part has been shown to be a result effective variable in that changing the angle is directly proportional to the first spacing distance L and the intensity of light that strikes the catalyst part for optimization of catalytic reaction and space taken up by the catalyst device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the first spacing distance L to be equal to a horizontal length of the catalyst part x Tan(theta/2) in order to get a desired minimum intensity for activating the catalyst over the entire lower surface (annotated Figure 1 by the Examiner), as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Kim does not teach wherein the catalyst part comprises nano-encapsulated titanium oxide and has an air porosity kept at 80% or more.

Ooya taught everything discussed above in claim 11, including wherein the photocatalyst is titanium oxide (paragraph 0059, “a photocatalyst 7a such as titanium oxide 17g which is activated by ultraviolet rays”)

Nalette teaches a catalyst (Fig. 1, catalyst 20 comprising titania 22 and platinum 28 as well as pores), Fig. 1) used in an air conditioner (Fig. 3, portable unit 160 including housing 164 and air conditioning passage 148; see column 4 lines 1-2) comprising titania (also known as titanium(IV) oxide and titanium dioxide), which is encapsulated (interpreted as “enclosed by a protective coating or membrane” according to thefreedictionary.com)  with platinum (Fig. 1, 28; see column 2, lines 9-13, “As shown, platinum metal 28 is deposited on the titania support particle 22”), wherein the platinum is used to enhance the catalytic activity of the titania (column 2, lines 20-25, “The %Pt and the SA of the titania support particles are selected to enhance the catalytic activity of the catalyst 20”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the catalyst part taught by Kim, as modified, to comprise titanium oxide encapsulated in platinum with a desired porosity, as taught by Nalette, in order to provide the predictable result of enhancing the catalytic activity of the catalyst part.

Noted is that Nalette teaches wherein the catalyst part (20) includes pores linked to one another to form a pore network (column 2, lines 1-3, “However, in some embodiments, a portion of the pores 26 may extend into the interior of the titania support partical 22 and form a pore network with other pores 26”) wherein the pore volume (column 2, lines 39-40, “PV”) is considered in the form of a ratio of the percentage of platinum to the pore volume to be between 7.5and 100% Pt g/cm, to enhance the catalystic activity of the catalyst (column 2, lines 39-50 and 56-61). Therefore, the air porosity of the catalyst part is considered a result effective variable in that changing the air porosity directly effects the surface area of the catalyst part exposed to the air to be deodorized, as well as the surface area of the catalyst part exposed to the light source, and produces no unpredictable result and therefore cannot be considered critical. 
Accordingly, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have optimized, by routine experimentation, the air porosity, of the catalyst part, to be 80% or greater, in order to obtain the desired balance between the ratio of platinum to air porosity volume and predictable result of enhanced catalystic activity, as taught by Nalette. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Murakami teaches wherein titanium oxide is a known photocatalytic material which has an optimized size of 5 nm to 50 nm for manufacturing and photocatalytic activity (paragraph 0091, “The average particle diameter of the titanium oxide microparticles is preferably from 5 to 50 nm, and more preferably from 7 to 35 nm.  Titanium oxide microparticles with an average particle diameter less than 5 nm are difficult to manufacture, and titanium oxide microparticles with an average particle diameter exceeding 50 nm exhibit poor photocatalytic activity.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, as modified, such that the titanium oxide which is encapsulated is on the nano-scale, between 5 nm to 50 nm as taught by Murakami in order to provide the predictable result of improving manufacturing ability while maximizing photocatalytic activity.

Regarding claim 19, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated)
a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a horizontal length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such that satisfaction of L is equal to that length *tan(theta/2) wherein theta is an angle that makes the statement true) *tan(theta/2) (angle theta which makes the statement L=a length of the lower surface*tan(theta/2)), wherein theta is an angle (an angle between dotted lines extending from the light source part in Fig. 3 and labeled first length L) at which the light from the light source hits the catalyst part.
wherein the case is formed such that an amount of light intensity (intensity coming from the light source during operation) is applied to every portion of the lower surface of the catalyst part in order to irradiate the entire lower surface.

Kim teaches wherein the lower surface of the catalyst part is in the shape of a rectangle, however does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the shape of the lower surface of the catalyst part to be a square as a matter of choice since no unpredictable results would occur. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the understanding of one of ordinary skill in the art at the time of the Applicant’s effectively filed invention, whereby, as already discussed in claim 1, the first spacing distance L is a result effective variable, and likewise is a threshold intensity for the photocatalytic reaction to occur which is based at least in part, by wavelength, catalytic material, therefore establishing a minimum intensity threshold of 2/3Pmax across the entire lower surface area of the catalyst part would have provided the predictable result of effectively completing a photocatalytic reaction and thereby increasing the efficiency of the system.

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17), formed of titanium oxide (see paragraph 00059, “a photocatalyst 7a such as a titanium oxide 17g which is activated by ultraviolet rays”), as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst, as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst, determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irradiates on to the catalyst part has been shown to be a result effective variable in that changing the angle is directly proportional to the first spacing distance L and the intensity of light that strikes the catalyst part for optimization of catalytic reaction and space taken up by the catalyst device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the first spacing distance L to be equal to a horizontal length of the catalyst part x Tan(theta/2) in order to get a desired minimum intensity for activating the catalyst over the entire lower surface (annotated Figure 1 by the Examiner), as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Kim does not teach wherein the catalyst part comprises nano-encapsulated titanium oxide and has an air porosity kept at 80% or more.

Ooya taught everything discussed above in claim 19, including wherein the photocatalyst is titanium oxide (paragraph 0059, “a photocatalyst 7a such as titanium oxide 17g which is activated by ultraviolet rays”)

Nalette teaches a catalyst (Fig. 1, catalyst 20 comprising titania 22 and platinum 28 as well as pores), Fig. 1) used in an air conditioner (Fig. 3, portable unit 160 including housing 164 and air conditioning passage 148; see column 4 lines 1-2) comprising titania (also known as titanium(IV) oxide and titanium dioxide), which is encapsulated (interpreted as “enclosed by a protective coating or membrane” according to thefreedictionary.com)  with platinum (Fig. 1, 28; see column 2, lines 9-13, “As shown, platinum metal 28 is deposited on the titania support particle 22”), wherein the platinum is used to enhance the catalytic activity of the titania (column 2, lines 20-25, “The %Pt and the SA of the titania support particles are selected to enhance the catalytic activity of the catalyst 20”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the catalyst part taught by Kim, as modified, to comprise titanium oxide encapsulated in platinum with a desired porosity, as taught by Nalette, in order to provide the predictable result of enhancing the catalytic activity of the catalyst part.

Noted is that Nalette teaches wherein the catalyst part (20) includes pores linked to one another to form a pore network (column 2, lines 1-3, “However, in some embodiments, a portion of the pores 26 may extend into the interior of the titania support partical 22 and form a pore network with other pores 26”) wherein the pore volume (column 2, lines 39-40, “PV”) is considered in the form of a ratio of the percentage of platinum to the pore volume to be between 7.5and 100% Pt g/cm, to enhance the catalystic activity of the catalyst (column 2, lines 39-50 and 56-61). Therefore, the air porosity of the catalyst part is considered a result effective variable in that changing the air porosity directly effects the surface area of the catalyst part exposed to the air to be deodorized, as well as the surface area of the catalyst part exposed to the light source, and produces no unpredictable result and therefore cannot be considered critical. 
Accordingly, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have optimized, by routine experimentation, the air porosity, of the catalyst part, to be 80% or greater, in order to obtain the desired balance between the ratio of platinum to air porosity volume and predictable result of enhanced catalystic activity, as taught by Nalette. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Murakami teaches wherein titanium oxide is a known photocatalytic material which has an optimized size of 5 nm to 50 nm for manufacturing and photocatalytic activity (paragraph 0091, “The average particle diameter of the titanium oxide microparticles is preferably from 5 to 50 nm, and more preferably from 7 to 35 nm.  Titanium oxide microparticles with an average particle diameter less than 5 nm are difficult to manufacture, and titanium oxide microparticles with an average particle diameter exceeding 50 nm exhibit poor photocatalytic activity.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, as modified, such that the titanium oxide which is encapsulated is on the nano-scale, between 5 nm to 50 nm as taught by Murakami in order to provide the predictable result of improving manufacturing ability while maximizing photocatalytic activity.

Regarding claim 20, Kim, as modified, teaches the catalyst device of claim 19, and wherein Kim teaches wherein the catalyst device further comprises a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated)

Regarding claim 23, Kim, as modified, teaches the catalyst device of claim 19, 
wherein Kim teaches that the light source part selectively (turns on or off) uses ultra violet rays (UVA or UVC light, paragraph 0042, “UVA…or UVC light having a wavelength of 400 nm or under) having first wavelength region (paragraph 0042, wavelengths of either UVA or UVC under 400 nm).
	
Regarding claim 24, Kim, as modified, teaches the catalyst device according to claim 19, however has not yet taught wherein the first spacing distance L is kept at 15mm.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).
Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on angle as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.

In view of both Burnett and Ohya, the first spacing distance L is considered a results effective variable which is directly proportional to the intensity of the light which strikes the catalyst part, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first spacing distance L to be 15mm in order to control the intensity at which light from the light source part strikes the catalyst part thereby providing the photocatalytic reaction, which is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Regarding claim 25, Kim, as modified, teaches the catalyst device of claim 19, wherein Kim further teaches a diffusion angle (angle between dotted lines in Fig. 3) however does not teach wherein the diffusion angle of the light source part is based on the maximum optical energy of the light source part is in a range of 20 degrees to 60 degrees.

Sambandan teaches everything discussed in claim 19, and wherein the diffusion angle (see Fig. 1, theta) impacts the intensity (see Fig. 2, intensity on the y-axis vs two theta) of the light from an LED light source.

Therefore, the diffusion angle is considered a result of effective variable, meaning no unpredictable results through routine experimentation, in that changing diffusion angle changes the intensity of the light which strikes the catalyst part at different locations, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the diffusion angle between 20 and 60 degrees in order to control the intensity at which light from the light source part strikes the catalyst part, as taught by Sambandan, to promote efficient photocatalytic reaction, which is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Regarding claim 26, Kim, as modified, teaches the catalyst device of claim 19, and wherein Kim teaches that the light source part uses an LED (see paragraph 0040, “LED 121”).

Regarding claim 27, Kim, as modified, teaches the catalyst device of claim 19
and wherein Kim teaches the light source part is composed a singular light source (singular light source 121 in Fig. 10)

Regarding claim 28, Kim, as modified, teaches the catalyst device of claim 19, wherein the first wavelength region has the maximum optical energy Pmax kept in a range of 180-380nm, since as already taught in claim 19, the light source can use type UV-C (see paragraph 0042) which implicitly falls within the range of 180-380nm (UV-C is around 200-280 nm).

Regarding claims 30, Kim, as modified, teaches the catalyst device according to claim 19, however has not yet taught a reflection plate located to face the light source part on the inside of the case  to reflect the light source irradiated from the light source part  to the catalyst part.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Burnett further teaches a reflection plate (Fig. 4, 406) located to face the light source part 401 on the inside of the case 409 to reflect the light source irradiated from the light source part to the catalyst part thereby providing the light producing source to be positioned closer to the catalyst part (Column 2, lines 36-45, “The shape of the one or more convex reflectors may be configured to minimize a distance between the ultraviolet light source and a near surface of the one or more catalyst substrates” .

In view of Burnett, it would have been obvious to one of ordinary skill in the art before the effective filing date of to have modified the case of Kim, as modified, to include at least one reflection plate as taught by Burnett in order to provide the predictable result of directing emitted radiation from the light source part, otherwise not directed at the catalyst part, towards the catalyst part increasing the overall amount of intensity directed towards the catalyst of Kim thereby minimizing the required distance between the light producing source and the catalyst thereby increasing compactness of the overall catalyst device while not sacrificing the ability to control the intensity of the light hitting the catalyst.

Regarding claim 31, Kim, as modified, does not teach wherein the reflection plate is located at an optical energy position between 2/3*Pmax and 1/3*Pmax.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy of the light source part is dependent on the distance the light source is spaced apart from the catalyst (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) by a first spacing distance L (annotated by Examiner in Figure 2).

Ohya teaches light source (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as the intensity of the radiation from the light source is dependent on an angle at which the light strikes the catalyst, as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.

In view of both Burnett and Ohya, the distance and angle at which the light from the light source part radiates on to the catalyst are shown to be result effective variable, in that changing the total distance the light from the light source travels, which includes the angle at which the light strikes the catalyst part, determines the intensity of the light, meaning no unexpected results would occur and is considered routine optimization, when positioning the reflective plate, therefore one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have modified the reflection plate to be located at an optical energy position between 2/3*Pmax and 1/3*Pmax as a matter of routine optimization, since it has been shown that the distance it takes the light to travel, and angle at which the light strikes the catalyst, determine the intensity of the light which strikes catalyst experiences, thereby increasing efficiency of the photocatalytic effect. (In re Aller, 105 USPQ 223).


Regarding claim 33, Kim, as modified, teaches an air conditioning apparatus (Fig. 11) for a vehicle (Fig. 11 is the air conditioner of a vehicle; see paragraph 0061), comprising:
an air conditioning case (300) for forming a space (space within 300) where inflow air (air from openings 211 and 212) is transferred from the space and through a vent (310s) formed in the air conditioner case through which the inflow air is discharged;
an evaporator  (410) provided inside the air canditioning case;
a heater core (420) provided at a rear side (side of air conditioning case downstream of the evaporator) of the air conditioning case with respect to an air flow direction (Fig. 11, from fan 214 to vents 310); and the catalyst device according to claim 19.

Regarding claim 34, Kim, as modified, teaches the air conditioning apparatus according to claim 33, and wherein Kim further teaches that the catalyst device is provided at a front side (right side of evaporator 410 in Fig. 11) of the evaporator within respect to the air flow direction.

Regarding claim 36, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the lower surface of the catalyst part is exposed to a minimum intensity of at least 2/3Pmax (Pmax occurs at the closest distance, normal to, the light source);
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a horizontal length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such that satisfaction of L is equal to that length *tan(theta/2) wherein theta is an angle that makes the statement true) *tan(theta/2) (angle theta which makes the statement L=a length of the lower surface*tan(theta/2)), wherein theta is an angle (an angle between dotted lines extending from the light source part in Fig. 3 and labeled first length L) at which the light from the light source hits the catalyst part.
wherein the light source part selectively (when power is applied and not applied to the light source part, such as when the vehicle is off and on) uses ultraviolet ray (see paragraph 0042, lines 1-5, “The LED 121 serves to irradiate UVA (Ultra Violet-A) light or UVC (Ultra Violet-C) light having a wavelength of 400 nm or under”) having a first wavelength (inherent wavelength of types UV-A and UV-C)

Kim teaches wherein the lower surface of the catalyst part is in the shape of a rectangle, however does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the shape of the lower surface of the catalyst part to be a square as a matter of choice since no unpredictable results would occur. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the understanding of one of ordinary skill in the art at the time of the Applicant’s effectively filed invention, whereby, as already discussed in claim 1, the first spacing distance L is a result effective variable, and likewise is a threshold intensity for the photocatalytic reaction to occur which is based at least in part, by wavelength, catalytic material, therefore establishing a minimum intensity threshold of 2/3Pmax across the entire lower surface area of the catalyst part would have provided the predictable result of effectively completing a photocatalytic reaction and thereby increasing the efficiency of the system.

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17), formed of titanium oxide (see paragraph 00059, “a photocatalyst 7a such as a titanium oxide 17g which is activated by ultraviolet rays”), as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst, as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst, determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irrradiates on to the catalyst part has been shown to be a result effective variable in that changing the angle is directly proportional to the first spacing distance L and the intensity of light that strikes the catalyst part for optimization of catalytic reaction and space taken up by the catalyst device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the first spacing distance L to be equal to a horizontal length of the catalyst part x Tan(theta/2) in order to get a desired minimum intensity for activating the catalyst over the entire lower surface (annotated Figure 1 by the Examiner), as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

Kim does not teach wherein the catalyst part comprises nano-encapsulated titanium oxide and has an air porosity kept at 80% or more.

Ooya taught everything discussed above in claim 1, including wherein the photocatalyst is titanium oxide (paragraph 0059, “a photocatalyst 7a such as titanium oxide 17g which is activated by ultraviolet rays”)

Nalette teaches a catalyst (Fig. 1, catalyst 20 comprising titania 22 and platinum 28 as well as pores), Fig. 1) used in an air conditioner (Fig. 3, portable unit 160 including housing 164 and air conditioning passage 148; see column 4 lines 1-2) comprising titania (also known as titanium(IV) oxide and titanium dioxide), which is encapsulated (interpreted as “enclosed by a protective coating or membrane” according to thefreedictionary.com)  with platinum (Fig. 1, 28; see column 2, lines 9-13, “As shown, platinum metal 28 is deposited on the titania support particle 22”), wherein the platinum is used to enhance the catalytic activity of the titania (column 2, lines 20-25, “The %Pt and the SA of the titania support particles are selected to enhance the catalytic activity of the catalyst 20”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the catalyst part taught by Kim, as modified, to comprise titanium oxide encapsulated in platinum with a desired porosity, as taught by Nalette, in order to provide the predictable result of enhancing the catalytic activity of the catalyst part.

Noted is that Nalette teaches wherein the catalyst part (20) includes pores linked to one another to form a pore network (column 2, lines 1-3, “However, in some embodiments, a portion of the pores 26 may extend into the interior of the titania support partical 22 and form a pore network with other pores 26”) wherein the pore volume (column 2, lines 39-40, “PV”) is considered in the form of a ratio of the percentage of platinum to the pore volume to be between 7.5and 100% Pt g/cm, to enhance the catalystic activity of the catalyst (column 2, lines 39-50 and 56-61). Therefore, the air porosity of the catalyst part is considered a result effective variable in that changing the air porosity directly effects the surface area of the catalyst part exposed to the air to be deodorized, as well as the surface area of the catalyst part exposed to the light source, and produces no unpredictable result and therefore cannot be considered critical. 
Accordingly, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have optimized, by routine experimentation, the air porosity, of the catalyst part, to be 80% or greater, in order to obtain the desired balance between the ratio of platinum to air porosity volume and predictable result of enhanced catalystic activity, as taught by Nalette. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Murakami teaches wherein titanium oxide is a known photocatalytic material which has an optimized size of 5 nm to 50 nm for manufacturing and photocatalytic activity (paragraph 0091, “The average particle diameter of the titanium oxide microparticles is preferably from 5 to 50 nm, and more preferably from 7 to 35 nm.  Titanium oxide microparticles with an average particle diameter less than 5 nm are difficult to manufacture, and titanium oxide microparticles with an average particle diameter exceeding 50 nm exhibit poor photocatalytic activity.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Kim, as modified, such that the titanium oxide which is encapsulated is on the nano-scale, between 5 nm to 50 nm as taught by Murakami in order to provide the predictable result of improving manufacturing ability while maximizing photocatalytic activity.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sambandan, Burnett, Ohya, Nalette and Murakami as applied to claims 1, in further view of Ichikawa et al. (US 7,880,372), hereinafter referred to as referred to as Ichikawa.

Regarding claim 21, Kim, as modified, teaches catalyst device of claim 1, however does not teach that the substrate is provided with a socket for supplying power.

Ichikawa teaches a light source (Fig. 1, LED “2”) having a substrate (4) is seated in a main body (5) and is provided with a socket (socket where connection terminal 3 is) for supplying power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Kim, as modified, such that the substrate was provided with a socket, as taught by Ichikawa, in order to provide the predictable solution of the ability to provide power to the light source using a plug, wherein the socket helps alight the plug for delivering power to the light source.

Regarding claim 22, Kim, as modified, teaches the catalyst device of claim 21, however does not teach wherein an opening portion is formed in the main body so that a part of a socket coupled to the substrate is engaged with the main body so as to project to the outside of the main body.

Ichikawa teaches a light source (Fig. 1, LED “2”) having a substrate (4) seated in a main body (5) and is provided with a socket (socket where connection terminal 3 is) for supplying power, wherein the main body (5) has an opening portion (opened portion where connection terminal 3 is located) formed therein so that a part of a socket (entire part of the socket that is located at connection terminal 3) coupled to the substrate (electrically) is engaged with the main body so as to project to the outside of the main body (notice how the socket extends away from the main body 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Kim, as modified, such that the main body include an opening portion formed therein so that the part of the socket projects to the outside of the main body, as taught by Ichikawa, in order to provide the predictable result of allowing easy access for power to be supplied by a plug, wherein the socket helps alighn the plug for delivering power to the light source.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sambandan, Burnett, Ohya, Nalette and Murakami as applied to claim 23, in further view of Dytrych et al. (US 2016/0250372).

Regarding claim 29, Kim, as mofidied, teaches the catalyst device according to claim 23, however does not teach wherein the second wavelength region has the maximum optical energy Pmax kept in a range of 400nm to 500nm (claim 11)

Dytrych teaches wherein two light sources, one which emits UV rays and one which emits visible light (see paragraph 0051, source 7 is made up of multiple LEDS, 2/3 which are UV and 1/3 which are visible light wavelengths) for photocatalytic removal of volatile and inorganic contaminants wherein visible light implicitly has a wavelength of between 400 and 700 nm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim, as modified,by using a catalyst material that reacts with both UV and visible light wavelengths, and including not only a UV source taught by Kim, but a visible light as taught by Dytrych in order to provide the predictable result broadening the wavelength spectrum which reacts with the catalyst part, thereby using a combination of UV and visible light where visible light will still cause the photocatalytic reaction without emitting as much harmful rays as UV light does. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sambandan, Burnett, Ohya, Nalette and Murakami as applied to claim 33, in view of Jeong et al. (US 2018/0334267).

Regarding claim 35, Kim, as modified, teaches the air conditioning apparatus according to claim 33, however does not teach wherein the catalyst device is provided at a rear side of the evaporator, with respect to the air flow direction.

Jeong teaches an air conditioning device including an evaporator (Fig. 10, 14) with catalyst devices 30 upstream and downstream with respect to an airflow direction (from left to right, entering at 12), one of the catalyst devices (left 30) being on a front side (left side of 14) of the evaporator and one catalyst device being on a rear side (right side of 14) of the evaporator thereby destroying microbes or germs in the air flow upstream and downstream of the evaporator (See paragraph 0085-0087).

In view of Jeong, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the air conditioning device of Kim as modified to include catalyst devices upstream and downstream of the evaporator as taught by Jeong in order to provide the predictable result of destroying microbes or germs in addition to deodorizing the air flow upstream and downstream of the evaporator, the catalyst device disposed on the rear side of the evaporator serving to destroy any microbes or germs picked up in the evaporator once the air flow has passed through.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/05/2022, with respect to claims 1, 11 and 19-36, directed at none of the independent claims teaching wherein the catalyst part is formed of a nano-encapsulated titanium oxide that maintains air porosity at 80% or more, have been fully considered, and are persuasive.  However, this limitation is met by Ooya, Nalette and Murakami and, for the sake of brevity, can be found in the action above, in claims 1, 11, 19 and 36, where the combination of teachings shows that titanium oxide was a common photocatalytic material before the effective filing date of the Applicant’s claimed invention, and that optimizing size of the titanium oxide and porousness of the catalyst part have been considered by the prior art (Nalette and Murakami) was also a consideration shown in the prior art.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fukumura (US 2018/0147572) teaches a photocatalytic material made out of titanium oxide (paragraph 0033, “In some embodiments, the photocatalyst can be an oxide semiconductor. In some embodiments, the photocatalyst can be a titanium (Ti) compound, such as a titanium oxide”) and is formed to have a porosity of between about 1 pore per inch (ppi) to about 100 ppi, showing that it is well known to change and optimize porosity of a photocatalytic material.

Ando et al. (US 2015/0352242) teaches a catalyst device comprising a catalyst part 26 (Fig. 1) exposed to a light source, paragraph 0035 (“It is preferred for the substrate to have a high porosity and a large surface area. If the porosity is too small, the resistance against the air flow comes to be large. The larger the surface area is, the better the reaction efficiency in the photocatalyst filter 26 enhances.”) disclosing that the larger the surface area (of the catalyst part), which is interpreted as the air porosity, the better the reaction efficiency.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /BRIAN M KING/Primary Examiner, Art Unit 3763